Citation Nr: 0410467	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-03 883	)	DATE
	)
	)



On Appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to adjustment of countable income for pension purposes 
based on medical expenses paid for the 12-month annualization 
period from January 1, 2001 to December 31, 2001.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1952 to March 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes as a preliminary matter that the veteran, in his 
formal appeal to the Board dated in April 2002, as well as in 
correspondence in February 2003 and March 2004, contends that the 
issue, so far as he is concerned, is that adjustments made to his 
pension benefits for calendar year (CY) 2000 have not been 
completed.  The Board noted in its November 2002 remand that that 
issue was handled by the RO's February 2002 decision that took 
into account the veteran's reported additional CY 2000 medical 
expenses totaling $17,322.15, and adjusted the veteran's pension 
payment accordingly.  The record shows that the veteran was 
informed in February 2002 that, as a result of the additional CY 
2000 medical expenses being taken into account, his CY 2000 
monthly entitlement was $981.00 from February 1, 2000, and 
$1,015.00 from December 1, 2000.  These amounts restored the 
veteran to his full pension benefit for CY 2000.  This was not 
specifically addressed by the February 2002 statement of the case 
issued by the RO.  In fact, the RO indicated in the statement of 
the case that notification of this issue was handled separately.  
Consequently, this is not an issue before the Board.  38 C.F.R. § 
20.200 (2003) (the Board has jurisdiction of only those issues 
addressed in a statement of the case).  Nevertheless, because it 
appears that the veteran still has a question about the 
calculation for CY 2000, this issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

On April 17, 2002, the RO awarded a pension of $417 per month for 
the period January 1, 2001 through December 31, 2001, which took 
into account the veteran's reported medical expenses of $8,464 for 
that period.


CONCLUSION OF LAW

Adjustment to countable income beyond what the RO has done based 
on medical expenses for the period from January 1, 2001, to 
December 31, 2001, is not warranted.  38 U.S.C.A. §§ 501, 1503, 
1521-22, 5107, 5312 (West. 2002); 38 C.F.R. §§ 3.3, 3.23, 3.62, 
3.262, 3.271, 3.272, 3.273 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a decision by the RO in April 2001, the veteran was informed 
that, effective January 1, 2001, his monthly pension payments were 
reduced to $0.00 because the combined incomes of the veteran and 
his spouse exceeded the upper limit permitted by law, thus 
disqualifying him from a monthly payment.  The decision noted that 
a factor in the RO's calculation was the lack of reported medical 
expenses which might have reduced the countable household income 
to a level which would have allowed a monthly payment of some 
amount.  The decision also notified the veteran that the reduction 
to $0.00 had caused an overpayment to the veteran.   

The record shows that additional evidence in the form of receipts 
for medical and dental care and medicines in 2001, totaling 
$8,464.30, was received in April 2002.  An April 2002 VA Form 21-
8947, Compensation and Pension (C&P) Award shows that the veteran 
was awarded a monthly pension of $417 per month for all of CY 
2001.  The award was based on countable income of $7,179 for CY 
2001, which took into account the combined incomes of the veteran 
and his spouse and the newly reported $8,464.30 in medical 
expenses incurred in 2001.  

Thereafter, in May 2002, the case was certified to the Board.  The 
Board's November 2002 remand was dictated by the fact that this 
new evidence of medical expenditures had been received subsequent 
to the RO's February 2002 SOC without a supplemental statement of 
the case (SSOC) having been issued prior to certifying the appeal 
to the Board.  38 C.F.R. § 19.31(b)(1).  

On remand, the RO issued an SSOC dated in December 2003, noting 
the April 2002 award of monthly pension payments for CY 2001.  The 
SSOC also noted that the evidence submitted in April 2002, on 
which the reinstatement of pension payments was based, was 
submitted twice again, later in April 2002, and in February 2003.  
Since a monthly pension payment had already been reinstated for CY 
2001, and because the second and third submission of medical 
expense information was duplicative, the RO determined that 
additional adjustments to income for pension purposes was not 
warranted.

II.  Analysis

Pension is a benefit payable by VA to veterans of a period of war 
who have a permanent disability.  Basic entitlement to such a 
pension exists if the veteran is totally disabled as a result of 
such disability, and payment of a monthly benefit is made if, 
among other things, the veteran's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3, 3.23. 

In determining annual income, all payments of any kind and from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  In general, payments from 
Social Security are countable as income.  38 C.F.R. §§ 3.262(f).  
Recurring income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and which 
will continue throughout an entire 12-month annualization period, 
will be counted as income during the 12-month annualization period 
in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  
Nonrecurring income, received or anticipated on a one-time basis 
during a 12-month annualization period, will be counted as income 
for a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  Some forms of income are 
excludable from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.72.  Medical 
expenses in excess of five percent of the MAPR, which have been 
paid, fall into this category of excludable income to the extent 
they were paid.  38 C.F.R. 3.272(g)(1)(iii).  

Improved pension eligibility verification reports dated in 
December 1999 and January 2001 show the veteran to be married and 
living with his spouse.  There is no subsequent information 
suggesting a change in the veteran's household.

Effective December 1, 2000, the MAPR for a veteran with a 
dependent spouse was $12,186.  66 Fed. Reg. 3649 (January 16, 
2001).  Effective December 1, 2001, the MAPR for a veteran with a 
dependent spouse was $12,516.  67 Fed. Reg. 4780 (January 31, 
2002).

As noted above, the veteran was awarded a VA pension of $417.00 
per month for all of CY 2001.  The combined incomes of the veteran 
and his spouse were reduced by the medical expenses documented for 
CY 2001 which were in excess of five percent of the MAPR in order 
to determine countable income of $7,179 for CY 2001.  

Given that the veteran's VA pension payments for CY 2001 were 
calculated in accordance with the regulatory guidelines, and given 
that the veteran specifically stated in his correspondence of 
February 2004 that he had no dispute regarding calculation of his 
VA pension for CY 2001, the Board finds that no further adjustment 
of countable income for pension purposes for the period January 1, 
2001 to December 31, 2001 is warranted.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.

The Board notes that the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In this case the law is dispositive, especially because 
the veteran has no dispute with the calculations made by the RO.  
Consequently, no further assistance or development under the VCAA 
is required in this case.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



